 Case 2:19-cv-17625-SRC-CLW Document 1 Filed 09/04/19 Page 1 of 8 PageID: 1



                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY
________________________________________________
BO LIU, on behalf of himself and others similarly situated :
                                                           :
                                                           :
                                                           :
              Plaintiffs,                                  : Case No.:
       v.                                                  :
                                                             CIVIL ACTION
                                                           :
METAL GREEN RECYCLING INDUSTRIES INC.                      :
                                                             COMPLAINT AND JURY DEMAND
and “JOHN DOE”,                                            :
                                                           :
              Defendants.                                  :
                                                           :

       Plaintiff BO LIU (hereinafter referred to as “Plaintiff” or “Liu”) by way of Complaint

against Defendants METAL GREEN RECYCLING INDUSTRIES INC. (hereinafter “Metal

Green”) and JOHN DOE (collectively referred to herein as “Defendants”), states as follows:

                                       INTRODUCTION

       1. Plaintiff Liu alleges on behalf of himself and on behalf of other similarly situated

          current and former employees of Defendants who elect to opt into this action

          pursuant to the Fair Labor Standards Act (“FLSA”) that among other things, he is

          entitled to: (i) unpaid wages from Defendants for the work he performed, and for

          which he was not compensated in accordance with the parties’ agreement; (ii)

          unpaid wages from Defendants for overtime work for which he did not receive

          overtime premium pay as required by law, and (iii) liquidated damages pursuant to

          the FLSA, 29 U.S.C. §§ 201 et seq., because Defendants' violations lacked a good faith

          basis.

       2. Liu further complains that among other things, he is entitled to back wages for his

          regular hours of work as well as for his overtime work for which Defendants

          willfully failed to pay as required by the New Jersey Wage and Hour Law.

                                                1
Case 2:19-cv-17625-SRC-CLW Document 1 Filed 09/04/19 Page 2 of 8 PageID: 2



                                    THE PARTIES

    3. Plaintiff Liu is an individual who resides in the State of New Jersey.

    4. Defendant Metal Green is a metal-recycling business corporation which conducts

       business in the State of New Jersey.

    5. It maintains at least nine facilities throughout the United States, including a facility

       in Kearny, New Jersey.

    6. Upon information and belief, Defendant “John Doe”, true name unknown at this

       time, is the chief executive officer (CEO) and/or owner of Defendant Metal Green.

    7. Upon information and belief, Defendant “John Doe” was responsible for the daily

       supervision of Liu, the hiring and firing decisions, as well as the daily operation and

       management. He also set employee schedules and retained records.

                              JURISDICTION AND VENUE

    8. This Court has subject matter jurisdiction over this matter pursuant to 28

       U.S.C. § 1331 and 1337 and supplemental jurisdiction over Liu’s state law claims

       pursuant to 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Liu’s

       claims under the FLSA pursuant to 29 U.S.C. § 216(b).

    9. Venue is proper in this district pursuant to 28 U.S.C. § 1391 because the enterprise

       was located in this district, and all transgressions occurred in this district.

                        COLLECTIVE ACTION ALLEGATIONS

    10. Pursuant to 29 U.S.C. § 206 and §207, Liu seeks to prosecute his FLSA claims as a

       collective action on behalf of all persons who are or were employed by Defendants

       in the United States at all relevant times, who were non-exempt employees within

       the meaning of the FLSA, and who were not paid their agreed-upon wages and their

       overtime compensation at rates not less than one-and-one-half times the regular

                                              2
Case 2:19-cv-17625-SRC-CLW Document 1 Filed 09/04/19 Page 3 of 8 PageID: 3



       rate of pay for hours worked in excess of forty hours per workweek (the "Collective

       Action Members").

    11. The Collective Action Members are similarly situated to Liu in that they were

       employed by Defendants as non-exempt hourly workers, and were denied their

       regular pay and their premium overtime pay for hours worked beyond forty hours

       in a week.

    12. They are further similarly situated in that Defendants had a policy and practice of

       knowingly and willfully refusing to pay them the wages owed.

    13. The exact number of such individuals is presently unknown, but is known by

       Defendants and can be ascertained through appropriate discovery.

                                          FACTS

    14. Plaintiff Liu was employed at Metal Green, from on or about April 17, 2017 until on

       or about May 14, 2018.

    15. Liu’s job involved assisting with the review and sorting of piles of recycling

       materials.

    16. Liu was paid once per month.

    17. Liu was always paid for only 80 hours per pay period, despite the fact that he often

       worked more than 80 hours in a pay period.

    18. When Liu began his employment, he was told that his hours would be from Monday

       to Friday, 7 a.m. to 5 p.m. each day.

    19. However, Liu often worked approximately 60 hours per week, yet he never received

       overtime.

    20. In addition, Defendants failed to pay Liu the agreed-upon wages for his regular,

       non-overtime, hours.

                                               3
Case 2:19-cv-17625-SRC-CLW Document 1 Filed 09/04/19 Page 4 of 8 PageID: 4



    21. Originally, Liu was being paid $36,000/year, however, he was promised, that after

       three month of probation, his pay would be increased and he would receive

       $40,000/year.

    22. Liu never received that pay differential.

    23. In addition, following that three-month probation period, Liu was supposed to

       receive $600/month in benefits, however he never received this either.

    24. At all relevant times, Plaintiff Liu was individually engaged in interstate commerce

       or in the production of goods for interstate commerce.

    25. At all relevant times, Defendants were, and still continue to be, an enterprise

       engaged in interstate commerce and/or the production of goods for interstate

       commerce in within the meaning of the FLSA, 29 U.S.C. § 201 et al.

    26. Upon information and belief, at all relevant times, Defendant Metal Green has had

       gross revenues in excess of $500,000.

    27. Upon information and belief, at all relevant times, Defendants have used goods and

       materials produced in interstate commerce, and have employed two or more

       individuals who handled such goods and materials.

    28. Defendants are “employers” as defined in the Fair Labor Standards Act and the New

       Jersey Wage and Hour Law.

                              FIRST CAUSE OF ACTION
                  Violation of the Fair Labor Standards Act- Overtime

    29. Plaintiff repeats and incorporates each of the preceding allegations as if fully set

       forth herein.

    30. Under the FLSA, a plaintiff is entitled to receive one and one-half (1.5) times the

       Plaintiff’s regular rate for each hour worked above 40 in a given workweek.


                                              4
 Case 2:19-cv-17625-SRC-CLW Document 1 Filed 09/04/19 Page 5 of 8 PageID: 5



       31. At all relevant times, Defendants had a policy and practice of refusing to pay

           overtime compensation to their employees for hours they worked in excess of forty

           hours per week to which plaintiff was entitled under 29 U.S.C. §206(a), in violation

           of 29 U.S.C. §207(a)(1).

       32. Defendants’ conduct is a willful violation of the FLSA within the meaning of 29

           U.S.C. §255(a).

       33. Defendants have not made a good faith effort to comply with the FLSA in regards to

           paying Plaintiff’s compensation.

       34. At all relevant times, Defendants had, and continue to have, a policy or practice of

           refusing to pay overtime compensation at the statutory rate of time and a half to

           Plaintiff and Collective Action Members for all hours worked in excess of forty (40)

           hours per workweek, which violated and continues to violate the FLSA.

       35. As a result of Defendants’ actions, Plaintiff has been damaged and is entitled to

           recover unpaid overtime wages and an equal amount in liquidated damages, as well

           as attorney’s fees and costs of suit.

       WHEREFORE, Plaintiff demands judgment against Defendants for unpaid overtime

wages, liquidated damages, pre-judgment interest, post-judgment interest, attorney’s fees, costs

of suit, and all such further relief the court may deem equitable and just.

                                      SECOND CAUSE OF ACTION

                   Violation of the New Jersey Wage & Hour Law- Overtime

       36. Plaintiff repeats and incorporates each of the preceding allegations as if fully set

           forth herein.

       37. Under the New Jersey Wage & Hour Law, a plaintiff is entitled to receive one and

           one-half (1.5) times the Plaintiff’s regular rate for each hour worked above 40 in a

                                                   5
 Case 2:19-cv-17625-SRC-CLW Document 1 Filed 09/04/19 Page 6 of 8 PageID: 6



           given workweek, N.J.S.A. 34:11-56a4 and NJAC 12:56-6.1.

       38. At all relevant times, Defendants had a policy and practice of refusing to pay

           overtime compensation to their employees for hours they worked in excess of forty

           hours per week, in violation of N.J.S.A. 34:11-56a4.

       39. As a result of Defendants’ actions, Plaintiff has suffered damages.

       WHEREFORE, Plaintiff demands judgment against Defendants for all damages under

the New Jersey Wage and Hour law, including, without limitation, unpaid overtime wages, pre-

judgment interest, post-judgment interest, attorney’s fees, costs of suit, and all such further

relief the court may deem equitable and just.

                                      THIRD CAUSE OF ACTION

                       Unpaid Wages Under the Fair Labor Standards Act

       40. Plaintiff repeats and incorporates each of the preceding allegations as if fully set

           forth herein.

       41. Defendants willfully failed to pay Plaintiff’s wages for hours worked in violation of

           29 U.S.C. 206, including the $4,000 differential in pay as well as the $600/month in

           benefits.

       42. Defendants’ violations of the FLSA as described in this Complaint have been willful

           and intentional. Defendants have not made a good faith effort to comply with the

           FLSA with respecting to compensating the Plaintiff.

       43. At all relevant times, Defendants had a policy and practice of refusing to pay

           Plaintiff in full, and the similarly situated collective action members, for some or all

           of the hours they worked.

       44. Due to Defendant’s FLSA violations, Plaintiff is entitled to recover from Defendants

           his unpaid wages, unpaid benefits, and an equal amount in the form of liquidated

                                                 6
 Case 2:19-cv-17625-SRC-CLW Document 1 Filed 09/04/19 Page 7 of 8 PageID: 7



           damages, as well as reasonable attorney fees and costs of the action, including

           interest, pursuant to the FLSA.

       WHEREFORE, Plaintiff demands judgment against Defendants for all damages under

the FLSA, including, without limitation, unpaid wages and benefits, pre-judgment interest,

post-judgment interest, liquidated damages, attorney’s fees, costs of suit, and all such further

relief the court may deem equitable and just.

                                    FOURTH CAUSE OF ACTION

                   Unpaid Wages Under the New Jersey Wage & Hour Laws

       45. Plaintiff repeats and incorporates each of the preceding allegations as if fully set

           forth herein.

       46. Defendants willfully failed to pay Plaintiff’s wages for hours worked in violation of

           the New Jersey Wage & Hour Laws.

       47. Defendants’ violations of the New Jersey Wage & Hour Laws as described in this

           Complaint have been willful and intentional.

       48. Defendants have not made a good faith effort to comply with the applicable laws

           with respect to compensating the Plaintiff.

       49. Due to Defendants’ New Jersey Wage & Hour Laws violations, Plaintiff is entitled to

           recover from Defendants, his unpaid wages, and other benefits, and an equal

           amount in the form of liquidated damages, as well as reasonable attorney fees and

           costs of the action, including interest, pursuant to the New Jersey Wage & Hour

           Laws.

       WHEREFORE, Plaintiff demands judgment against Defendants for all damages under

the New Jersey Wage and Hour law, including without limitation unpaid wages, benefits, pre-

judgment interest, post judgment interest, liquidated damages, attorney’s fees, costs of suit, and

                                                 7
 Case 2:19-cv-17625-SRC-CLW Document 1 Filed 09/04/19 Page 8 of 8 PageID: 8



all such further relief the court may deem equitable and just.

                                         JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.




Date: September 4, 2019                                WANG, GAO & ASSOCIATES, P.C.
                                                       Attorney for Plaintiffs


                                                     _/s Heng Wang_________________________
                                                 By: Heng Wang, Esq.
                                                     36 Bridge Street
                                                     Metuchen, NJ 08840
                                                     Tel:   (732) 767-3020
                                                     Fax: (732) 343-6880




                                                  8
